Filed by The Cash Management Trust of America Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company:The Cash Management Trust of America Commission File No. 2-47940 The following frequently asked questions were posted to American Funds’ website and retirement plan sponsor website on April 14, 2009. Frequently asked questions regarding current market conditions FAQ about recent turmoil in the markets and how it affects our funds. 1. Do you think the markets have hit bottom? 2. What are your investment professionals doing differently today? 3. Will American Funds continue participating in the government’s temporary guarantee program for money market funds? 4. Where can I find information about the stocks and bonds held by the American Funds? 5. Can the assets of the American Funds that are held by independent custodians J.P. Morgan and State Street Bank be attached by the banks’ creditors or regulators? With developments moving quickly in the nation’s financial markets, we thought the following might be helpful. 1. Q: Do you think the markets have hit bottom? A: We never predict the short-term direction of financial markets, but we are seeing some signs that the stage is being set for a recovery in the economy and the markets. We know that we are far from out of the woods and that not all of our difficulties are behind us. Still, credit markets have improved, the slide in home prices is showing signs of slowing and the effects of the economic stimulus package are just starting to be felt. One result of the long decline in the markets is that the share prices of many good companies have become attractive. Corporate profits have also fallen as the recession has progressed. Historically, we’ve seen that as corporate profits pick up, stock prices also rise. We know, too, that markets anticipate good news rather than wait until it has made the headlines. While this does not mean that the markets have hit bottom — and they may not have — it reminds us that the number of attractive long-term investment opportunities is growing. We are confident that markets will recover over time and reward patient, conservative investors as markets always have in the past. Read additional perspectives on current market conditions. Back to top 2. Q: What are your investment professionals doing differently today? A: We are living through the worst bear market in 70 years but in one respect we’ve not changed our approach.
